FILED
                            NOT FOR PUBLICATION                             JUL 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM B. GREENE,                               No. 09-35485

               Petitioner - Appellant,           D.C. No. 2:08-cv-00884-RSL

  v.
                                                 MEMORANDUM *
STEPHEN SINCLAIR,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, Chief Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

          Washington state prisoner William B. Greene appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Greene contends that the use of DNA information that was collected after a

1995 conviction, which was vacated on federal habeas review, in a subsequent

criminal prosecution, violated his rights under the Fourth Amendment. Federal

habeas review is precluded where, as here, the State has provided appellant “an

opportunity for full and fair litigation of a Fourth Amendment claim[.]” Stone v.

Powell, 428 U.S. 465, 482 (1976); see also Ortiz-Sandoval v. Gomez, 81 F.3d 891,

899 (9th Cir. 1996).

      Greene’s motion for remand, filed on September 23, 2009; his request for

judicial notice, filed on November 5, 2009; and his motion for remand, filed on

January 4, 2010, are denied.

      AFFIRMED.




                                         2                                   09-35485